            Case 8:19-bk-10787-CPM          Doc 63     Filed 05/18/20      Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

IN RE:

         JAMES HOYER P.A.,                                   Case No.: 8:19-bk-010787-CPM
                                                             Chapter 7
      Debtor.
_______________________________________/

 DEBTOR’S MOTION FOR SANCTIONS FOR VIOLATION OF AUTOMATIC STAY

         COMES NOW Debtor, James Hoyer P.A., by and through their undersigned counsel, and
pursuant to 11 U.S.C. § 362(a) and (k), and hereby moves the court for an award of actual damages
against Creditor, Lexis Nexis, for a violation of the automatic stay and order of the Court, and in
support alleges the following:
1. Despite the Debtor’s filing of bankruptcy, Creditor, Lexis Nexis, willfully continued with
   collection of an alleged debt against property of the Debtor’s estate, after being properly
   notified of this bankruptcy.
2. Creditor was added as a new creditor on November 21, 2019.
3. A change of address was submitted to the Court on December 5, 2019.
4. Creditor was served with Amended Schedule E/F, Declaration Under Penalty of Perjury for
   Non-Individual Debtors, Amended Summary of Assets and Liabilities (D.E. 5) and Notice of
   Chapter 7 Bankruptcy Filing (D.E. 3) on December 5, 2019.
5. The Debtor has no prior bankruptcies.
                 COUNT I: AUTOMATIC STAY APPLIES TO LEXIS NEXIS
6. Bankruptcy Code Section §362(a) stays action to collect a debt in any capacity, or to assess or
   recover a claim against a debtor that arose before the commencement of the bankruptcy
   proceeding. Section §362(a)(3) prohibits any act to obtain possession of property of the estate
   or of property from the estate or to exercise control over property of the estate.
7. Lexis Nexis is enjoined by the automatic stay from attempts to collect a debt.
                         COUNT II: THE COLLECTION OF A DEBT
          POST-PETITION BY LEXIS NEXIS VIOLATES THE AUTOMATIC STAY
            Case 8:19-bk-10787-CPM            Doc 63    Filed 05/18/20     Page 2 of 7




8. Once a creditor receives notice of a bankruptcy filing, the creditor has an affirmative duty to
   undo its violation of automatic stay. In re Keen, 301 B.R. 749 (Bankr. S.D. Fla. 2003).
9. There can be no doubt that Lexis Nexis had knowledge of the Debtor’s pending bankruptcy
   case by virtue of being added as a creditor on November 21, 2019 and by receiving service of
   the Notice of Chapter 7 Bankruptcy Filing (D.E. 3) on December 5, 2019.
                 COUNT III:      VIOLATION OF THE STAY WAS WILLFUL
10. A willful violation of the automatic stay occurs when the creditor knows that the stay has been
   invoked and deliberately intended the action that violates the stay. In re Hedetneimi, 297 B.R.
   837 (Bankr, M.D. Fla. 2003).
11. The creditor knew the stay was invoked.
12. The Debtor has the burden of providing the creditor with actual notice. Once the creditor
   receives actual notice, the burden shifts to the creditor to prevent violations of the automatic
   stay. Mitchell Const. Co., Inc. v. Smith (In re Smith), 180 B.R. 311, 319 (Bankr. N.D. Ga.
   1995).
13. The creditor had actual notice when it was added as a creditor and by receiving service of the
   Notice of Chapter 7 Bankruptcy Filing (D.E. 3) on December 5, 2019.
14. Prior to any Bankruptcy filing, a letter requesting the firm’s account be cancelled was sent to
   the      Lexis      Nexis        representative,    Jim     Dunwoody        via      email      to
   Jim.dunwoody@lexisnexisrisk.com on September 16, 2019. See Exhibit “A”.
15. With notice of the bankruptcy case, the Creditor sent a collection effort via email to Debtor for
   Billing Period February 1, 2020-February 29, 2020. See Exhibit “B”.
16. With notice of the bankruptcy case, the Creditor sent a collection effort via email to Debtor for
   Billing Period March 1, 2020-March 31, 2020. See Exhibit “C”.
17. With notice of the bankruptcy case, the Creditor sent a collection effort via email to Debtor for
   Billing Period April 1, 2020-April 31, 2020. See Exhibit “D”.
                                             DAMAGES
18. Section 362(k)(1) provides that the Court shall award an individual actual damages, including
   his costs and attorney’s fees.
19. The Debtor is entitled to reasonable attorney’s fees in the amount of $350.00 for the review of
   the information, the drafting of this Motion, and the attendance at any hearing.
            Case 8:19-bk-10787-CPM        Doc 63        Filed 05/18/20   Page 3 of 7




20. The Creditor should be sanctioned in the amount of $750.00 for the numerous and repeated
   violations of the Automatic Stay.
   WHEREFORE, the Debtor, James Hoyer P.A., respectfully requests the Court award actual
damages and reasonable attorney’s fees, against Creditor, Lexis Nexis, for a violation of the
automatic stay. Since actions taken in violation of the automatic stay are void, the Court is
respectfully requested to find:
   A. Lexis Nexis in violation of the automatic stay;
   B. Actual damages should be awarded to the Debtor;
   C. Impose sanctions, including awarding attorney’s fees; and
   D. Grant such further relief as may be appropriate.

Dated: May 18, 2020.                               Respectfully submitted,

                                                   /s/ Kristina E. Feher
                                                   FEHER LAW, P.L.L.C.
                                                   Kristina E. Feher
                                                   Florida Bar No: 52082
                                                   4437 Central Avenue
                                                   St. Petersburg, FL 33713
                                                   Telephone: (727) 359-0367
                                                   Facsimile: (727) 359-0368
                                                   Email: KFeher@feherlaw.com
                                                   Counsel for Debtor

                                  CERTIFICATE OF SERVICE

       I, HEREBY CERTIFY that a true and correct copy of the foregoing Debtors’ Motion For
Sanctions For Violation Of Automatic Stay has been served by the Court’s CM/ECF system upon
the U.S. Trustee, Trustee, the Chapter 7 Trustee, Doug Menchise, Jim Dunwoody at
Jim.dunwoody@lexisnexisrisk.com and Lexis Nexis c/o Registered Agent CT Corporation
System, 1200 South Pine Island Road, Plantation, FL 33324, on this 18th day of May, 2020.

                                                   ____/s/ Kristina E. Feher________
                                                   KRISTINA E. FEHER
                    Case 8:19-bk-10787-CPM          Doc 63         Filed 05/18/20   Page 4 of 7
EXHIBIT A



                                                   1 (800) 651-2502
                                                 www.JamesHoyer.com




                                              September 16, 2019

   LexisNexis | Legal & Professional
   c/o Jim Dunwoody
   via email: Jim.dunwoody@lexisnexisrisk.com

              RE:       Account # 5006879

   Dear Jim,

          Due to the recent death of its majority shareholder and resulting loss of financing, James
   Hoyer, P.A. is in the process of dissolving and will likely declare Chapter 7 bankruptcy in the next
   few months. As such, we are requesting that the firm’s account be cancelled. Please let me know
   what you need to facilitate this process.

                                                                Respectfully


                                                                /s/ Jesse Hoyer
                                                                Jesse Hoyer, President
                                                                James Hoyer, P.A.




      FLORIDA OFFICE                              MICHIGAN OFFICE                         WASHINGTON, D.C. OFFICE
 2801 W. Busch Blvd., Ste. 200              30300 Northwestern Hwy, Ste 115               1300 I Street N.W., Ste 400E
      Tampa, FL 33618                          Farmington Hills, MI 48334                   Washington, D.C. 20005
              Case 8:19-bk-10787-CPM                    Doc 63           Filed 05/18/20       Page 5 of 7
               EXHIBIT B

From:                LexisNexis Billing Statements
To:                  Sean Estes; Sean Estes
Subject:             LexisNexis - #5006879-20200229 - February Invoice
Date:                Tuesday, March 3, 2020 2:10:53 PM


 Accurint February 2020 Invoice
  Dear Accurint® customer:

  Your Accurint Billing ID # 5006879 invoice for February 2020 is now available. Please note for
  security reasons this email does not contain any direct links to the Accurint website or your billing
  documents. For more important security information, please see the bottom of this email.

  Accurint offers the following ways you can access your billing documents:
      1. View your invoices and activity detail
         Have your System Administrator sign in to the LexisNexis® Electronic Payment & Invoice
         Center, at https://invoice.risk.lexisnexis.com/. Select “Invoices” to access your billing
         statement and then select “Administration/Account” to view your activity detail.

       2. If you are a System Administrator, you can access your invoices directly through your
          web browser
          To view your invoice, copy and paste the text below into the address bar of your web
          browser.


        https://billing.lexisnexis.com/acc/6d784a985a084daf21df6416d068d479/i_2002



  Pay your account online!
  For your convenience, we accept credit cards (Visa, MasterCard and American Express) and
  electronic checks as forms of payment. To pay your invoice, begin in the “Account Summary”
  section of the “Dashboard” and select “Schedule Payment.” You may also set up an automatic
  payment service by selecting “Auto-Schedule Payments” underneath the “Payments” section.
  Please note that only your System Administrators can make payments online.

  Questions?
  For questions about your bill, please contact Accurint Billing at 866-528-0570 or via email at
  LNBIlling@lexisnexis.com.

  Important Security Information

           Never click or follow links to Accurint from any email messages because if you do so you
           may be taken to a site that looks like Accurint but is not the Accurint site. If you did follow
           such links, please change your password immediately.
           When signing in to Accurint, always verify the URL on your browser's address bar is
           https://secure.accurint.com/app/bps/main and that you see a "secure padlock icon" within
           your web browser.



  Thank you,
  Accurint


---------------------------------------- The information contained in this e-mail message is intended only for the personal
and confidential use of the recipient(s) named above. This message may be an attorney-client communication
and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have
received this document in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and
delete the original message.
                                                EXHIBIT Doc
                               Case 8:19-bk-10787-CPM   C 63                              Filed 05/18/20              Page 6 of 7
                                                                                                                                 Invoice
                                                                                                                      Current Amount USD $0.00
            28330 Network Place
            Chicago, IL 60673-1283                                                                                    Due
            866-528-0570                                                                                              Outstanding          USD $25.00
                                                                                                                      Balance
            LexisNexis, a division of RELX Inc                                                                        Total Balance        USD $25.00
            For itself or its affiliates
                                                                                                                      Invoice Number       5006879-20200331
                                                                                                                      Invoice Date         Mar 31, 2020
                                                                                                                      Billing ID           5006879
                   JAMES HOYER, P.A.
                                                                                                                      Terms                Net 20
                   Attn : Sean Estes
                   2801 West Busch Blvd.                                                                              Representative       Jim Dunwoody
                   Suite 200                                                                                          Billing Period       3/1/2020
                   TAMPA, FL 33618 USA
                                                                                                                                           3/31/2020



   Payments, Credits & Adjustments                                                                                             Questions about your bill?
                                                                                                                                     866-528-0570
                                                                                       Total                  $0.00
                                                                                                                      LNBIlling@lexisnexis.com

   New Activity Summary
                                                                                Total Charges                 $0.00   Please Remit Payment To:
                                                                                      Total Tax               $0.00   LexisNexis Risk Solutions FL Inc.
                                                                                                                      Billing ID 5006879
   5006879-20200331                                Due Date 4/20/2020                     Total               $0.00   28330 Network Place
                                                                                                                      Chicago, IL 60673-1283
   Account Balance Outstanding

   Invoice Date Due Date        Invoice Number            Invoice Amount   Amount Applied      Invoice Balance
                                                                                                                      In order to ensure our customers are not
   9/30/2019       10/20/2019 5006879-20190930                 $25.00             $0.00               $25.00
                                                                                                                      impacted by fraudulent phishing attempts
                                                                   Prepaid/Unapplied Cash             $0.00           we advise you to never accept remittance
                                                                                                                      information change requests from
                                                         Account Balance Outstanding                  $25.00          unsolicited emails or phone calls. All
                                                                                                                      LexisNexis Risk Solutions changes will be
                                                                                                                      communicated via messages attached to
                 Please include your full invoice number on all remittance to ensure proper credit.                   your invoice. Please report any suspicious
                                                                                                                      activity to security@relx.com.




LexisNexis Risk Solutions FL Inc. TIN XX-XXXXXXX
                                                                                                                                                 Page 1 of 1   V1
                                                 EXHIBITDoc
                               Case 8:19-bk-10787-CPM    D 63                             Filed 05/18/20              Page 7 of 7
                                                                                                                                 Invoice
                                                                                                                      Current Amount USD $0.00
            28330 Network Place
            Chicago, IL 60673-1283                                                                                    Due
            866-528-0570                                                                                              Outstanding          USD $25.00
                                                                                                                      Balance
            LexisNexis, a division of RELX Inc                                                                        Total Balance        USD $25.00
            For itself or its affiliates
                                                                                                                      Invoice Number       5006879-20200430
                                                                                                                      Invoice Date         Apr 30, 2020
                                                                                                                      Billing ID           5006879
                   JAMES HOYER, P.A.
                                                                                                                      Terms                Net 20
                   Attn : Sean Estes
                   2801 West Busch Blvd.                                                                              Representative       Jim Dunwoody
                   Suite 200                                                                                          Billing Period       4/1/2020
                   TAMPA, FL 33618 USA
                                                                                                                                           4/30/2020



   Payments, Credits & Adjustments                                                                                             Questions about your bill?
                                                                                                                                     866-528-0570
                                                                                       Total                  $0.00
                                                                                                                      LNBIlling@lexisnexis.com

   New Activity Summary
                                                                                Total Charges                 $0.00   Please Remit Payment To:
                                                                                      Total Tax               $0.00   LexisNexis Risk Solutions FL Inc.
                                                                                                                      Billing ID 5006879
   5006879-20200430                                Due Date 5/20/2020                      Total              $0.00   28330 Network Place
                                                                                                                      Chicago, IL 60673-1283
   Account Balance Outstanding

   Invoice Date Due Date        Invoice Number            Invoice Amount   Amount Applied      Invoice Balance
                                                                                                                      In order to ensure our customers are not
   9/30/2019       10/20/2019 5006879-20190930                 $25.00             $0.00               $25.00
                                                                                                                      impacted by fraudulent phishing attempts
                                                                  Prepaid/Unapplied Cash              $0.00           we advise you to never accept remittance
                                                                                                                      information change requests from
                                                         Account Balance Outstanding                  $25.00          unsolicited emails or phone calls. All
                                                                                                                      LexisNexis Risk Solutions changes will be
                                                                                                                      communicated via messages attached to
                 Please include your full invoice number on all remittance to ensure proper credit.                   your invoice. Please report any suspicious
                                                                                                                      activity to security@relx.com.




LexisNexis Risk Solutions FL Inc. TIN XX-XXXXXXX
                                                                                                                                                 Page 1 of 1   V1
